Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant Application having Application number 16/591,257, the examiner acknowledges the applicant's submission of the amendment dated 9/7/2021.  Claims 1, 11, 19 and 28 have been amended. Claims 1-36 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Sardashti et al. (US 2014/0108731) teaches [“FIG. 3, a depiction of the fields for mapping and indexing the cache system in accordance with an embodiment of the present invention is shown. The SuperTag cache 80 maps super blocks to locations in the higher level of memory via a tag address field 132. The SuperTag cache 80 also indexes cached data via an index field 134, a block number field 136 and an offset field 138. The sizes of each bit field may vary according to the cache architecture and addressing schemes. For example, in an embodiment comprising super blocks consisting of four contiguous blocks, the block number field 136 may comprise only 2 bits for uniquely identifying each of the four contiguous blocks.” (par. 0036; fig. 3 and related text)].
Tannenbaum et al. (US 2018/0150991) teaches a metadata cache (fig. 4 and related text). 

REASONS FOR ALLOWANCE
Per the instant office action, claims 1-20 are considered as allowable subject matter. 
The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 9/7/2021, the Examiner finds the claimed , the physical address corresponding to a logical address of a write request from the host device, and generate multiple meta data, each including a)_an index indicating a head value of the logical address of the corresponding map data and b) an offset and size of the map data associated with the head value; a descriptor cache manager configured to store the meta data and add new meta data to a storage area of a descriptor cache, the storage area for the new meta data being physically continuous with a storage area in which last meta data, of the multiple meta data, is stored and assign a head pointer and a tail pointer to select positions in the descriptor cache; a map cache manager configured to store the multiple map data in a map cache; and a map search component configured to search the descriptor cache according to a search range determined by the head pointer and the tail pointer and to search the meta data in the descriptor cache for the index containing the head value of a-the logical address of the corresponding map data, 2Atty Docket No.: OPX18345-172US App. No.: 16/591,257 wherein the controller is configured to extract the map data from the storage based on the head value, the offset, and the size of the map data contained in the meta data in the descriptor cache.”
Independent claims 11, 19 and 28 are allowed for the reasons indicated above with respect to claim 1.
	Dependent claims 2-10, 12-18, 20-27 and 29-36 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



November 23, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135